Dear Ms. Hattan:
You have requested an opinion from this office with regard to whether you can amend your rules to allow a Police Officer First Class with three years continuous service to take an examination for promotion to Corporal, but prohibit promotion to the position of Corporal until the employee has attained four years of continuous service.
LSA-R.S. 33:2491, entitled Establishment and Maintenance of Employment Lists, provides, in pertinent part, as follows:
       The board shall establish and maintain employment lists containing names of persons eligible for appointment to the various classes of positions in the classified service, as follows:
      d.  Names of persons attaining a passing score on a promotion test shall be placed upon the promotion employment list for the class for which they were tested, from highest to lowest, according to their total seniority in the departmental service. [emphasis supplied]
      h.  When new names are to be placed upon a promotion list for a given class, the remaining names thereon shall be arranged with new names so that all names appearing upon the list for the class shall rank, from highest to lowest, according to total seniority in the departmental service.
LSA-R.S. 33:9424, entitled Certification and Appointment, provides, in pertinent part, as follows:
      C.  In the event a vacancy cannot be filled by reinstatement, or by reemployment as above provided, the board shall next certify the names of the persons upon the promotional list, in the order in which they appear thereon, for the class in which the vacancy is to be filled.  The appointing authority shall select and appoint to the first vacancy to be filled the one person certified to him who has the greatest seniority in the departmental service. [emphasis supplied]
Reading these provisions together, a person eligible to take the promotional examination, who passes the examination, must have his name placed on the promotional list with regard only to his seniority. Thereafter, the appointing authority must appoint the person appearing on the certified promotional list who has the most seniority.  Under the present statutory scheme, the four year requirement for promotion would conflict with and violate the above-cited statutory provisions.  Thus, it is the opinion of this office that you may not require more years of continuous service for promotion to a position than is required for eligibility to take the promotional examination for that position.
Trusting this to be of sufficient information for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General